                                                                                           Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 1 of 39




                                                                                    1 KENNADAY LEAVITT OWENSBY PC
                                                                                      CURTIS S. LEAVITT (SBN 162032)
                                                                                    2 cleavitt@kennadayleavitt.com
                                                                                      LANCE M. MARTIN (SBN 294457)
                                                                                    3 lmartin@kennadayleavitt.com
                                                                                      621 Capitol Mall, Suite 2500
                                                                                    4 Sacramento, California 95814
                                                                                      Telephone:     (916) 732-3060
                                                                                    5
                                                                                      Attorneys for Defendants
                                                                                    6 MONTEREY PENINSULA
                                                                                      HORTICULTURE, INC. dba ROCKET
                                                                                    7 FARMS;
                                                                                      MONTEREY PENINSULA
                                                                                    8 HORTICULTURE, INC. / STEVEN
                                                                                      ROBERTS ORIGINAL DESSERTS, LLC,
                                                                                    9 EMPLOYEE BENEFIT PLAN

                                                                                   10
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                   11
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                                   12

                                                                                   13 SALINAS VALLEY MEMORIAL                     Case No. 5:17-cv-07076-VKD
                                                                                      HEALTHCARE SYSTEM,
                                                                                   14                                             MONTEREY PENINSULA
                                                                                                Plaintiff,                        HORTICULTURE’S ANSWER TO
                                                                                   15                                             SALINAS’ FIRST AMENDED
                                                                                           v.                                     COMPLAINT
                                                                                   16
                                                                                      MONTEREY PENINSULA
                                                                                   17 HORTICULTURE, INC. dba ROCKET               Judge: Hon. Mag. Judge Virginia K. DeMarchi
                                                                                      FARMS; MONTEREY PENINSULA
                                                                                   18 HORTICULTURE, INC. / STEVEN                 Complaint Filed: December 13, 2017
                                                                                                                                  Trial Date: None set.
                                                                                      ROBERTS ORIGINAL DESSERTS, LLC,
                                                                                   19 EMPLOYEE BENEFIT PLAN,

                                                                                   20                 Defendants.
                                                                                   21

                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                                         ANSWER
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            Plaintiffs MONTEREY PENINSULA HORTICULTURE, INC. dba ROCKET FARMS and
                                 L AW
                                  AT




                                                                                   25 MONTEREY PENINSULA HORTICULTURE, INC. / STEVEN ROBERTS ORIGINAL
                                 A TTORNEYS




                                                                                   26 DESSERTS, LLC, EMPLOYEE BENEFIT PLAN (collectively, “Monterey”) respectfully submits

                                                                                   27 this Answer to SALINAS VALLEY MEMORIAL HEALTHCARE SYSTEM’s First Amended

                                                                                   28 Complaint as follows:
                                                                                        00139803.1                               -1-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                           Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 2 of 39




                                                                                    1            1.   In response to ¶ 1 of the First Amended Complaint, Monterey admits that it was sued

                                                                                    2 by Salinas seeking reimbursement of healthcare claims. Monterey denies the remainder of the

                                                                                    3 allegations in this paragraph.

                                                                                    4            2.   In response to ¶ 2 of the First Amended Complaint, Monterey admits that it operated

                                                                                    5 a self-funded benefit plan from July 1, 2014 through June 30, 2017. Monterey denies the remainder

                                                                                    6 of the allegations in this paragraph.

                                                                                    7            3.   In response to ¶ 3 of the First Amended Complaint, Monterey admits that it provided

                                                                                    8 health benefits to its employees and employees’ dependents through a self-funded benefit plan from

                                                                                    9 July 1, 2014 through June 30, 2017. Monterey denies the remainder of the allegations in this

                                                                                   10 paragraph.

                                                                                   11            4.   In response to ¶ 4 of the First Amended Complaint, Monterey denies “a deliberate

                                                                                   12 strategy to underpay the hospital.” Monterey denies the remainder of the allegations in this paragraph

                                                                                   13 based on a lack of information or knowledge.

                                                                                   14            5.   In response to ¶ 5 of the First Amended Complaint, Monterey admits it entered into

                                                                                   15 contracts with EBMS, CDS (now known as AMPS). Monterey denies the “sole function [of EBMS,

                                                                                   16 CDS/AMPS] was to deny any additional payment to the Hospital for services rendered, including by

                                                                                   17 rejecting each of the Hospital’s hundreds of appeal letters.” Monterey denies the remainder of this

                                                                                   18 paragraph based on lack of information or knowledge.

                                                                                   19            6.   In response to ¶ 6 of the First Amended Complaint, Monterey admits it terminated the

                                                                                   20 self-funded plan on or around July 1, 2017. Monterey denies the remainder of the allegations in the

                                                                                   21 paragraph.

                                                                                   22            7.   In response to ¶ 7 of the First Amended Complaint, Monterey denies it “seeks to
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 pocket the ‘savings’ from its failed scheme for itself, and to leave the Hospital financially liable.”
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 Monterey denies the remainder of this paragraph based on lack of information or knowledge.
                                 L AW
                                  AT




                                                                                   25            8.   In response to ¶ 8 of the First Amended Complaint, the allegations contained therein
                                 A TTORNEYS




                                                                                   26 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   27 allegations in the paragraph.

                                                                                   28            9.   In response to ¶ 9 of the First Amended Complaint, the allegations contained therein
                                                                                        00139803.1                                      -2-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 3 of 39




                                                                                    1 are a legal assertion to which no response is required. Monterey denies that Salinas has suffered any

                                                                                    2 damages or is entitled to any compensation from Monterey for any alleged damage. Monterey denies

                                                                                    3 the remainder of the allegations in the paragraph.

                                                                                    4            10.   In response to ¶ 10 of the First Amended Complaint, the allegations contained therein

                                                                                    5 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    6 allegations in the paragraph.

                                                                                    7            11.   In response to ¶ 11 of the First Amended Complaint, Monterey admits that Salinas is

                                                                                    8 asserting subject matter jurisdiction, but otherwise denies based on lack of information or knowledge.

                                                                                    9 Monterey denies the remainder of the allegations in the paragraph.

                                                                                   10            12.   In response to ¶ 12 of the First Amended Complaint, Monterey admits that Salinas is

                                                                                   11 asserting supplemental jurisdiction, but otherwise denies based on lack of information or knowledge.

                                                                                   12 Monterey denies the remainder of the allegations in the paragraph.

                                                                                   13            13.   In response to ¶ 13 of the First Amended Complaint, Monterey denies the allegations

                                                                                   14 contained therein based on lack of information or knowledge.

                                                                                   15            14.   In response to ¶ 14 of the First Amended Complaint, Monterey denies the allegations

                                                                                   16 contained therein based on lack of information or knowledge.

                                                                                   17            15.   In response to ¶ 15 of the First Amended Complaint, Monterey admits the allegations

                                                                                   18 contained therein.

                                                                                   19            16.   In response to ¶16 of the First Amended Complaint, the allegations contained therein

                                                                                   20 are a legal assertion to which no response is required. Monterey admits the Monterey Peninsula

                                                                                   21 Horticulture, Inc. / Steven Roberts Original Desserts, LLC, Employee Benefit Plan is a self-funded

                                                                                   22 ERISA health benefits plan. Monterey denies the remainder of the allegations contained therein based
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 on lack of information or knowledge.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            17.   In response to ¶ 17 of the First Amended Complaint, Monterey denies the allegations
                                 L AW
                                  AT




                                                                                   25 contained therein based on lack of information or knowledge.
                                 A TTORNEYS




                                                                                   26            18.   In response to ¶ 18 of the First Amended Complaint, the allegations contained therein

                                                                                   27 are a legal assertion to which no response is required.

                                                                                   28 ///
                                                                                        00139803.1                                      -3-
                                                                                            MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                           Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 4 of 39




                                                                                    1            19.   In response to ¶ 19 of the First Amended Complaint, Monterey denies the allegations

                                                                                    2 contained therein based on lack of information or knowledge.

                                                                                    3            20.   In response to ¶ 20 of the First Amended Complaint, Monterey denies the allegations

                                                                                    4 contained therein based on lack of information or knowledge.

                                                                                    5            21.   In response to ¶ 21 of the First Amended Complaint, Monterey admits it purchased a

                                                                                    6 health insurance policy for its employees and employees’ dependents prior to or about June 30, 2014.

                                                                                    7 Monterey denies the remainder of the allegations contained therein based on lack of information or

                                                                                    8 knowledge.

                                                                                    9            22.   In response to ¶ 22 of the First Amended Complaint, Monterey denies that it

                                                                                   10 “drastically cut the level of payment to the Hospital for medical services.” Monterey denies the

                                                                                   11 remainder of the allegations contained therein based on lack of information or knowledge.

                                                                                   12            23.   In response to ¶ 23 of the First Amended Complaint, Monterey denies that it “sought

                                                                                   13 to shift the cost of its employees’ healthcare onto the Hospital.” Monterey denies the remainder of

                                                                                   14 the allegations contained therein based on lack of information or knowledge.

                                                                                   15            24.   In response to ¶ 24 of the First Amended Complaint, Monterey denies the allegations

                                                                                   16 contained therein based on lack of information or knowledge.

                                                                                   17            25.   In response to ¶ 25 of the First Amended Complaint, Monterey denies the allegations

                                                                                   18 contained therein based on lack of information or knowledge.

                                                                                   19            26.   In response to ¶ 26 of the First Amended Complaint, Monterey admits it purchased

                                                                                   20 health insurance policy for its employees and employees’ dependents on or about July 1, 2017.

                                                                                   21 Monterey denies the remainder of the allegations contained therein based on lack of information or

                                                                                   22 knowledge.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            27.   In response to ¶ 27 of the First Amended Complaint, Monterey denies that Salinas has
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 suffered any damages or is entitled to any compensation from Monterey for any alleged damage.
                                 L AW
                                  AT




                                                                                   25 Monterey denies the amount of Salinas’ alleged damages based on a lack of information or
                                 A TTORNEYS




                                                                                   26 knowledge.

                                                                                   27            28.   In response to ¶ 28 of the First Amended Complaint, Monterey denies the allegations

                                                                                   28 contained therein.
                                                                                        00139803.1                                      -4-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 5 of 39




                                                                                    1          29.    In response to ¶ 29 of the First Amended Complaint, Monterey admits it did not

                                                                                    2 purchase a health insurance policy for its employee during the self-funded period. Monterey admits

                                                                                    3 it formed the Monterey Peninsula Horticulture, Inc. / Steven Roberts Original Desserts, LLC,

                                                                                    4 Employee Benefit Plan. Monterey denies the remainder of the allegations in the paragraph.

                                                                                    5          30.    In response to ¶ 30 of the First Amended Complaint, Monterey admits it was

                                                                                    6 responsible for payment of benefits under the self-funded plan. Monterey denies the remainder of the

                                                                                    7 allegations contained therein based on lack of information or knowledge.

                                                                                    8          31.    In response to ¶ 31 of the First Amended Complaint, Monterey denies the allegations

                                                                                    9 contained therein based on lack of information or knowledge.

                                                                                   10          32.    In response to ¶ 32 of the First Amended Complaint, Monterey admits it was

                                                                                   11 “persuaded by a number of unreliable consultants and brokers to adopt a self-funded model.”

                                                                                   12 Monterey denies the remainder of the allegations contained therein based on lack of information or

                                                                                   13 knowledge.

                                                                                   14          33.    In response to ¶ 33 of the First Amended Complaint, the allegations contained therein

                                                                                   15 are a legal assertion to which no response is required. Monterey denies that its “overall strategy was

                                                                                   16 to grossly underpay Plan benefits in an [sic] disclosed and unaccountable manner; to deny each and

                                                                                   17 every appeal seeking additional payment; and then aggressively threaten litigation against the

                                                                                   18 Hospital when the Hospital asked any of its patients to pay the balance on any unpaid bill.” Monterey

                                                                                   19 denies the remainder of the allegations contained therein based on lack of information or knowledge.

                                                                                   20          34.    In response to ¶ 34 of the First Amended Complaint, Monterey denies it “set up that

                                                                                   21 Plan so that payment was to be made based upon ‘the reasonable and customary charge.’” Monterey

                                                                                   22 denies the remainder of the allegations contained therein based on lack of information or knowledge.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23          35.    In response to ¶ 35 of the First Amended Complaint, the allegations contained therein
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                 L AW
                                  AT




                                                                                   25 allegations contained therein based on lack of information or knowledge.
                                 A TTORNEYS




                                                                                   26          36.    In response to ¶ 36 of the First Amended Complaint, the allegations contained therein

                                                                                   27 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   28 allegations contained therein based on lack of information or knowledge.
                                                                                      00139803.1                                        -5-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                           Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 6 of 39




                                                                                    1            37.   In response to ¶ 37 of the First Amended Complaint, Monterey denies that it

                                                                                    2 “intentionally and wrongfully administered that Plan.” Monterey denies the remainder of the

                                                                                    3 allegations in the paragraph.

                                                                                    4            38.   In response to ¶ 38 of the First Amended Complaint, Monterey denies it “rigged the

                                                                                    5 Plan’s reimbursement process so that the Plan did not, in fact, have to pay Reasonable & Customary.”

                                                                                    6 Monterey denies the remainder of the allegations contained therein based on lack of information or

                                                                                    7 knowledge.

                                                                                    8            39.   In response to ¶ 39 of the First Amended Complaint, Monterey denies the allegations

                                                                                    9 contained therein based on lack of information or knowledge.

                                                                                   10            40.   In response to ¶ 40 of the First Amended Complaint, Monterey denies the allegations

                                                                                   11 contained therein based on lack of information or knowledge.

                                                                                   12            41.   In response to ¶ 41 of the First Amended Complaint, Monterey denies the allegations

                                                                                   13 contained therein based on lack of information or knowledge.

                                                                                   14            42.   In response to ¶ 42 of the First Amended Complaint, Monterey denies the allegations

                                                                                   15 contained therein.

                                                                                   16            43.   In response to ¶43 of the First Amended Complaint, Monterey denies the allegations

                                                                                   17 contained therein based on lack of information or knowledge.

                                                                                   18            44.   In response to ¶ 44 of the First Amended Complaint, Monterey denies the allegations

                                                                                   19 contained therein.

                                                                                   20            45.   In response to ¶45 of the First Amended Complaint, Monterey denies the allegations

                                                                                   21 contained therein.

                                                                                   22            46.   In response to ¶ 46 of the First Amended Complaint, Monterey denies the allegations
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 contained therein based on lack of information or knowledge.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            47.   In response to ¶ 47 of the First Amended Complaint, Monterey denies the allegations
                                 L AW
                                  AT




                                                                                   25 contained therein based on lack of information or knowledge.
                                 A TTORNEYS




                                                                                   26            48.   In response to ¶ 48 of the First Amended Complaint, Monterey denies the allegations

                                                                                   27 contained therein based on lack of information or knowledge.

                                                                                   28            49.   In response to ¶ 49 of the First Amended Complaint, Monterey admits that it purchased
                                                                                        00139803.1                                        -6-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                           Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 7 of 39




                                                                                    1 a health insurance policy for its employees before and after the self-funded period. Monterey denies

                                                                                    2 the remainder of the allegations contained therein based on lack of information or knowledge.

                                                                                    3            50.   In response to ¶ 50 of the First Amended Complaint, Monterey denies the allegations

                                                                                    4 contained therein based on lack of information or knowledge.

                                                                                    5            51.   In response to ¶ 51 of the First Amended Complaint, Monterey denies the allegations

                                                                                    6 contained therein based on lack of information or knowledge.

                                                                                    7            52.   In response to ¶ 52 of the First Amended Complaint, Monterey denies the allegations

                                                                                    8 contained therein based on lack of information or knowledge.

                                                                                    9            53.   In response to ¶ 53 of the First Amended Complaint, Monterey denies the allegations

                                                                                   10 contained therein based on lack of information or knowledge.

                                                                                   11            54.   In response to ¶ 54 of the First Amended Complaint, Monterey admits it set up the

                                                                                   12 Plan to provide benefits for both emergency care and inpatient hospitalization. Monterey denies the

                                                                                   13 allegations contained therein based on lack of information or knowledge.

                                                                                   14            55.   In response to ¶ 55 of the First Amended Complaint, Monterey denies the allegations

                                                                                   15 contained therein based on lack of information or knowledge.

                                                                                   16            56.   In response to ¶ 56 of the First Amended Complaint, Monterey denies the allegations

                                                                                   17 contained therein based on lack of information or knowledge.

                                                                                   18            57.   In response to ¶ 57 of the First Amended Complaint, Monterey denies the allegations

                                                                                   19 contained therein based on lack of information or knowledge.

                                                                                   20            58.   In response to ¶ 58 of the First Amended Complaint, Monterey denies the allegations

                                                                                   21 contained therein based on lack of information or knowledge.

                                                                                   22            59.   In response to ¶ 59 of the First Amended Complaint, Monterey denies the allegations
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 contained therein based on lack of information or knowledge.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            60.   In response to ¶ 60 of the First Amended Complaint, Monterey denies the allegations
                                 L AW
                                  AT




                                                                                   25 contained therein based on lack of information or knowledge.
                                 A TTORNEYS




                                                                                   26            61.   In response to ¶ 61 of the First Amended Complaint, Monterey denies the allegations

                                                                                   27 contained therein.

                                                                                   28
                                                                                        00139803.1                                     -7-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 8 of 39




                                                                                    1         62.     In response to ¶ 62 of the First Amended Complaint, Monterey denies the allegations

                                                                                    2 contained therein based on lack of information or knowledge.

                                                                                    3         63.     In response to ¶ 63 of the First Amended Complaint, Monterey denies that Salinas has

                                                                                    4 suffered any damages. Monterey denies the allegations contained therein based on lack of information

                                                                                    5 or knowledge.

                                                                                    6         64.     In response to ¶ 64 of the First Amended Complaint, the allegations contained therein

                                                                                    7 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    8 allegations contained therein based on lack of information or knowledge.

                                                                                    9         65.     In response to ¶ 65 of the First Amended Complaint, Monterey denies the allegations

                                                                                   10 contained therein based on lack of information or knowledge.

                                                                                   11         66.     In response to ¶ 66 of the First Amended Complaint, the allegations contained therein

                                                                                   12 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   13 allegations contained therein based on lack of information or knowledge.

                                                                                   14         67.     In response to ¶ 67 of the First Amended Complaint, the allegations contained therein

                                                                                   15 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   16 allegations contained therein based on lack of information or knowledge.

                                                                                   17         68.     In response to ¶ 68 of the First Amended Complaint, the allegations contained therein

                                                                                   18 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   19 allegations contained therein based on lack of information or knowledge.

                                                                                   20         69.     In response to ¶ 69 of the First Amended Complaint, the allegations contained therein

                                                                                   21 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   22 allegations contained therein based on lack of information or knowledge.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23         70.     In response to ¶ 70 of the First Amended Complaint, the allegations contained therein
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                 L AW
                                  AT




                                                                                   25 allegations contained therein based on lack of information or knowledge.
                                 A TTORNEYS




                                                                                   26         71.     In response to ¶ 71 of the First Amended Complaint, the allegations contained therein

                                                                                   27 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   28 allegations contained therein based on lack of information or knowledge.
                                                                                      00139803.1                                        -8-
                                                                                         MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 9 of 39




                                                                                    1          72.    In response to ¶ 72 of the First Amended Complaint, the allegations contained therein

                                                                                    2 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    3 allegations contained therein based on lack of information or knowledge.

                                                                                    4          73.    In response to ¶ 73 of the First Amended Complaint, Monterey denies the allegations

                                                                                    5 contained therein based on lack of information or knowledge.

                                                                                    6          74.    In response to ¶ 74 of the First Amended Complaint, Monterey denies the allegations

                                                                                    7 contained therein based on lack of information or knowledge.

                                                                                    8          75.    In response to ¶ 75 of the First Amended Complaint, the allegations contained therein

                                                                                    9 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   10 allegations contained therein based on lack of information or knowledge.

                                                                                   11          76.    In response to ¶ 76 of the First Amended Complaint, the allegations contained therein

                                                                                   12 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   13 allegations contained therein based on lack of information or knowledge.

                                                                                   14          77.    In response to ¶ 77 of the First Amended Complaint, the allegations contained therein

                                                                                   15 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   16 allegations contained therein based on lack of information or knowledge.

                                                                                   17          78.    In response to ¶ 78 of the First Amended Complaint, the allegations contained therein

                                                                                   18 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   19 allegations contained therein based on lack of information or knowledge.

                                                                                   20          79.    In response to ¶ 79 of the First Amended Complaint, the allegations contained therein

                                                                                   21 are a legal assertion to which no response is required. Monterey admits that Salinas Valley Hospital

                                                                                   22 is located in California. Monterey denies the remainder of the allegations contained therein based on
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 lack of information or knowledge.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24          80.    In response to ¶ 80 of the First Amended Complaint, the allegations contained therein
                                 L AW
                                  AT




                                                                                   25 are a legal assertion to which no response is required.
                                 A TTORNEYS




                                                                                   26          81.    In response to ¶ 81 of the First Amended Complaint, the allegations contained therein

                                                                                   27 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   28 allegations contained therein based on lack of information or knowledge.
                                                                                      00139803.1                                        -9-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 10 of 39




                                                                                    1            82.   In response to ¶ 82 of the First Amended Complaint, the allegations contained therein

                                                                                    2 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    3 allegations contained therein based on lack of information or knowledge.

                                                                                    4            83.   In response to ¶ 83 of the First Amended Complaint, the allegations contained therein

                                                                                    5 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    6 allegations in the paragraph.

                                                                                    7            84.   In response to ¶ 84 of the First Amended Complaint, Monterey denies the allegations

                                                                                    8 contained therein based on lack of information or knowledge.

                                                                                    9            85.   In response to ¶ 85 of the First Amended Complaint, the allegations contained therein

                                                                                   10 are a legal assertion to which no response is required.

                                                                                   11            86.   In response to ¶ 86 of the First Amended Complaint, the allegations contained therein

                                                                                   12 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   13 allegations contained therein based on lack of information or knowledge.

                                                                                   14            87.   In response to ¶ 87 of the First Amended Complaint, the allegations contained therein

                                                                                   15 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   16 allegations contained therein based on lack of information or knowledge.

                                                                                   17            88.   In response to ¶ 88 of the First Amended Complaint, Monterey denies the allegations

                                                                                   18 contained therein.

                                                                                   19            89.   In response to ¶ 89 of the First Amended Complaint, the allegations contained therein

                                                                                   20 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   21 allegations contained therein.

                                                                                   22            90.   In response to ¶ 90 of the First Amended Complaint, the allegations contained therein
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 allegations contained therein.
                                 L AW
                                  AT




                                                                                   25            91.   In response to ¶ 91 of the First Amended Complaint, the allegations contained therein
                                 A TTORNEYS




                                                                                   26 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   27 allegations contained therein.

                                                                                   28 ///
                                                                                        00139803.1                                      -10-
                                                                                            MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 11 of 39




                                                                                    1            92.    In response to ¶ 92 of the First Amended Complaint, the allegations contained therein

                                                                                    2 are a legal assertion to which no response is required.

                                                                                    3            93.    In response to ¶ 93 of the First Amended Complaint, the allegations contained therein

                                                                                    4 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    5 allegations contained therein.

                                                                                    6            94.    In response to ¶ 94 of the First Amended Complaint, the allegations contained therein

                                                                                    7 are a legal assertion to which no response is required.

                                                                                    8            95.    In response to ¶ 95 of the First Amended Complaint, the allegations contained therein

                                                                                    9 are a legal assertion to which no response is required.

                                                                                   10            96.    In response to ¶ 96 of the First Amended Complaint, the allegations contained therein

                                                                                   11 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   12 allegations contained therein based on lack of information or knowledge.

                                                                                   13            97.    In response to ¶ 97 of the First Amended Complaint, the allegations contained therein

                                                                                   14 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   15 allegations contained therein based on lack of information or knowledge.

                                                                                   16            98.    In response to ¶ 98 of the First Amended Complaint, the allegations contained therein

                                                                                   17 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   18 allegations contained therein based on lack of information or knowledge.

                                                                                   19            99.    In response to ¶ 99 of the First Amended Complaint, the allegations contained therein

                                                                                   20 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   21 allegations contained therein based on lack of information or knowledge.

                                                                                   22            100.   In response to ¶ 100 of the First Amended Complaint, the allegations contained therein
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 allegations contained therein based on lack of information or knowledge.
                                 L AW
                                  AT




                                                                                   25            101.   In response to ¶ 101 of the First Amended Complaint, the allegations contained therein
                                 A TTORNEYS




                                                                                   26 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   27 allegations contained therein based on lack of information or knowledge.

                                                                                   28 ///
                                                                                        00139803.1                                       -11-
                                                                                            MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 12 of 39




                                                                                    1            102.   In response to ¶ 102 of the First Amended Complaint, the allegations contained therein

                                                                                    2 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    3 allegations contained therein.

                                                                                    4            103.   In response to ¶ 103 of the First Amended Complaint, the allegations contained therein

                                                                                    5 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    6 allegations contained therein.

                                                                                    7            104.   In response to ¶ 104 of the First Amended Complaint, the allegations contained therein

                                                                                    8 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    9 allegations contained therein.

                                                                                   10            105.   In response to ¶ 105 of the First Amended Complaint, the allegations contained therein

                                                                                   11 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   12 allegations contained therein.

                                                                                   13            106.   In response to ¶ 106 of the First Amended Complaint, the allegations contained therein

                                                                                   14 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   15 allegations contained therein.

                                                                                   16            107.   In response to ¶ 107 of the First Amended Complaint, the allegations contained therein

                                                                                   17 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   18 allegations contained therein based on lack of information or knowledge.

                                                                                   19            108.   In response to ¶ 108 of the First Amended Complaint, the allegations contained therein

                                                                                   20 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   21 allegations contained therein based on lack of information or knowledge.

                                                                                   22            109.   In response to ¶ 109 of the First Amended Complaint, the allegations contained therein
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 are a legal assertion to which no response is required.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            110.   In response to ¶ 110 of the First Amended Complaint, Monterey denies that Salinas
                                 L AW
                                  AT




                                                                                   25 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.
                                 A TTORNEYS




                                                                                   26 Monterey denies the amount of Salinas’ alleged damages based on a lack of information or

                                                                                   27 knowledge. Monterey denies the remainder of the allegations contained therein.

                                                                                   28 ///
                                                                                        00139803.1                                       -12-
                                                                                            MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 13 of 39




                                                                                    1            111.   In response to ¶ 111 of the First Amended Complaint, the allegations contained therein

                                                                                    2 are a legal assertion to which no response is required.

                                                                                    3            112.   In response to ¶ 112 of the First Amended Complaint, the allegations contained therein

                                                                                    4 are a legal assertion to which no response is required.

                                                                                    5            113.   In response to ¶ 113 of the First Amended Complaint, the allegations contained therein

                                                                                    6 are a legal assertion to which no response is required.

                                                                                    7            114.   In response to ¶ 114 of the First Amended Complaint, Monterey denies the allegations

                                                                                    8 contained therein based on lack of information or knowledge.

                                                                                    9            115.   In response to ¶ 115 of the First Amended Complaint, the allegations contained therein

                                                                                   10 are a legal assertion to which no response is required.

                                                                                   11            116.   In response to ¶ 116 of the First Amended Complaint, the allegations contained therein

                                                                                   12 are a legal assertion to which no response is required.

                                                                                   13            117.   In response to ¶ 117 of the First Amended Complaint, Monterey admits the Plan

                                                                                   14 provides benefits for both emergency care and inpatient hospitalization, as well as benefits for other

                                                                                   15 healthcare services. Monterey denies the remainder of the allegations contained therein based on lack

                                                                                   16 of information or knowledge.

                                                                                   17            118.   In response to ¶ 118 of the First Amended Complaint, the allegations contained therein

                                                                                   18 are a legal assertion to which no response is required. Monterey admits the Plan provides benefits for

                                                                                   19 both emergency care and inpatient hospitalization.

                                                                                   20            119.   In response to ¶ 119 of the First Amended Complaint, the allegations contained therein

                                                                                   21 are a legal assertion to which no response is required.

                                                                                   22            120.   In response to ¶ 120 of the First Amended Complaint, the allegations contained therein
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 are a legal assertion to which no response is required.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            121.   In response to ¶ 121 of the First Amended Complaint, the allegations contained therein
                                 L AW
                                  AT




                                                                                   25 are a legal assertion to which no response is required.
                                 A TTORNEYS




                                                                                   26            122.   In response to ¶ 122 of the First Amended Complaint, Monterey denies the allegations

                                                                                   27 contained therein.

                                                                                   28 ///
                                                                                        00139803.1                                       -13-
                                                                                            MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 14 of 39




                                                                                    1            123.   In response to ¶ 123 of the First Amended Complaint, the allegations contained therein

                                                                                    2 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    3 allegations contained therein.

                                                                                    4            124.   In response to ¶ 124 of the First Amended Complaint, the allegations contained therein

                                                                                    5 are a legal assertion to which no response is required.

                                                                                    6            125.   In response to ¶ 125 of the First Amended Complaint, the allegations contained therein

                                                                                    7 are a legal assertion to which no response is required.

                                                                                    8            126.   In response to ¶ 126 of the First Amended Complaint, Monterey denies the allegations

                                                                                    9 contained therein based on lack of information or knowledge.

                                                                                   10            127.   In response to ¶ 127 of the First Amended Complaint, the allegations contained therein

                                                                                   11 are a legal assertion to which no response is required.

                                                                                   12            128.   In response to ¶ 128 of the First Amended Complaint, the allegations contained therein

                                                                                   13 are a legal assertion to which no response is required.

                                                                                   14            129.   In response to ¶ 129 of the First Amended Complaint, the allegations contained therein

                                                                                   15 are a legal assertion to which no response is required.

                                                                                   16            130.   In response to ¶ 130 of the First Amended Complaint, the allegations contained therein

                                                                                   17 are a legal assertion to which no response is required.

                                                                                   18            131.   In response to ¶ 131 of the First Amended Complaint, the allegations contained therein

                                                                                   19 are a legal assertion to which no response is required.

                                                                                   20            132.   In response to ¶ 132 of the First Amended Complaint, the allegations contained therein

                                                                                   21 are a legal assertion to which no response is required.

                                                                                   22            133.   In response to ¶ 133 of the First Amended Complaint, the allegations contained therein
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 allegations contained therein.
                                 L AW
                                  AT




                                                                                   25            134.   In response to ¶ 134 of the First Amended Complaint, the allegations contained therein
                                 A TTORNEYS




                                                                                   26 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   27 allegations contained therein based on lack of information or knowledge.

                                                                                   28            135.   In response to ¶ 135 of the First Amended Complaint, the allegations contained therein
                                                                                        00139803.1                                         -14-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                         Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 15 of 39




                                                                                    1 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    2 allegations contained therein based on lack of information or knowledge.

                                                                                    3          136.   In response to ¶ 136 of the First Amended Complaint, Monterey denies the allegations

                                                                                    4 contained therein based on lack of information or knowledge.

                                                                                    5          137.   In response to ¶ 137 of the First Amended Complaint, the allegations contained therein

                                                                                    6 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    7 allegations contained therein.

                                                                                    8          138.   In response to ¶ 138 of the First Amended Complaint, the allegations contained therein

                                                                                    9 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   10 allegations contained therein based on lack of information or knowledge.

                                                                                   11          139.   In response to ¶ 139 of the First Amended Complaint, Monterey denies the allegations

                                                                                   12 contained therein based on lack of information or knowledge.

                                                                                   13          140.   In response to ¶ 140 of the First Amended Complaint, the allegations contained therein

                                                                                   14 are a legal assertion to which no response is required.

                                                                                   15          141.   In response to ¶ 141 of the First Amended Complaint, the allegations contained therein

                                                                                   16 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   17 allegations contained therein based on lack of information or knowledge.

                                                                                   18          142.   In response to ¶ 142 of the First Amended Complaint, the allegations contained therein

                                                                                   19 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   20 allegations contained therein based on lack of information or knowledge.

                                                                                   21          143.   In response to ¶ 143 of the First Amended Complaint, the allegations contained therein

                                                                                   22 are a legal assertion to which no response is required. Monterey denies the remainder of the
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 allegations contained therein based on lack of information or knowledge.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24          144.   In response to ¶ 144 of the First Amended Complaint, the allegations contained therein
                                 L AW
                                  AT




                                                                                   25 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                 A TTORNEYS




                                                                                   26 allegations contained therein based on lack of information or knowledge.

                                                                                   27          145.   In response to ¶ 145 of the First Amended Complaint, Monterey denies the allegations

                                                                                   28 contained therein based on lack of information or knowledge.
                                                                                      00139803.1                                      -15-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 16 of 39




                                                                                    1          146.   In response to ¶ 146 of the First Amended Complaint, the allegations contained therein

                                                                                    2 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    3 allegations contained therein based on lack of information or knowledge.

                                                                                    4          147.   In response to ¶ 147 of the First Amended Complaint, the allegations contained therein

                                                                                    5 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    6 allegations contained therein based on lack of information or knowledge.

                                                                                    7          148.   In response to ¶ 148 of the First Amended Complaint, the allegations contained therein

                                                                                    8 are a legal assertion to which no response is required.

                                                                                    9          149.   In response to ¶ 149 of the First Amended Complaint, the allegations contained therein

                                                                                   10 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   11 allegations contained therein based on lack of information or knowledge.

                                                                                   12          150.   In response to ¶ 150 of the First Amended Complaint, the allegations contained therein

                                                                                   13 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   14 allegations contained therein based on lack of information or knowledge.

                                                                                   15          151.   In response to ¶ 151 of the First Amended Complaint, the allegations contained therein

                                                                                   16 are a legal assertion to which no response is required.

                                                                                   17          152.   In response to ¶ 152 of the First Amended Complaint, the allegations contained therein

                                                                                   18 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   19 allegations contained therein.

                                                                                   20          153.   In response to ¶ 153 of the First Amended Complaint, Monterey denies the allegations

                                                                                   21 contained therein.

                                                                                   22          154.   In response to ¶ 154 of the First Amended Complaint, Monterey denies the allegations
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 contained therein.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24          155.   In response to ¶ 155 of the First Amended Complaint, Monterey denies the remainder
                                 L AW
                                  AT




                                                                                   25 of the allegations contained therein. As to the allegations relating to Monterey’s employees, Monterey
                                 A TTORNEYS




                                                                                   26 denies based on a lack of knowledge or information.

                                                                                   27          156.   In response to ¶ 156 of the First Amended Complaint, Monterey denies the remainder

                                                                                   28 of the allegations contained therein. As to the allegations relating to Monterey’s employees, Monterey
                                                                                      00139803.1                                          -16-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 17 of 39




                                                                                    1 denies based on a lack of knowledge or information.

                                                                                    2            157.   In response to ¶157 of the First Amended Complaint, Monterey denies “the Plan was

                                                                                    3 set up using an improper ‘reference pricing’ network model.” Monterey denies the remainder of the

                                                                                    4 allegations contained therein.

                                                                                    5            158.   In response to ¶ 158 of the First Amended Complaint, Monterey denies the allegations

                                                                                    6 contained therein based on lack of information or knowledge.

                                                                                    7            159.   In response to ¶ 159 of the First Amended Complaint, Monterey denies the allegations

                                                                                    8 contained therein based on lack of information or knowledge.

                                                                                    9            160.   In response to ¶ 160 of the First Amended Complaint, Monterey denies the allegations

                                                                                   10 contained therein based on lack of information or knowledge.

                                                                                   11            161.   In response to ¶ 161 of the First Amended Complaint, Monterey denies the allegations

                                                                                   12 contained therein based on lack of information or knowledge.

                                                                                   13            162.   In response to ¶ 162 of the First Amended Complaint, Monterey denies the allegations

                                                                                   14 contained therein based on lack of information or knowledge.

                                                                                   15            163.   In response to ¶ 163 of the First Amended Complaint, Monterey denies the allegations

                                                                                   16 contained therein based on lack of information or knowledge.

                                                                                   17            164.   In response to ¶ 164 of the First Amended Complaint, Monterey denies the allegations

                                                                                   18 contained therein based on lack of information or knowledge.

                                                                                   19            165.   In response to ¶ 165 of the First Amended Complaint, Monterey denies the allegations

                                                                                   20 contained therein based on lack of information or knowledge.

                                                                                   21            166.   In response to ¶ 166 of the First Amended Complaint, Monterey denies the allegations

                                                                                   22 contained therein based on lack of information or knowledge.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            167.   In response to ¶ 167 of the First Amended Complaint, Monterey denies the allegations
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 contained therein based on lack of information or knowledge.
                                 L AW
                                  AT




                                                                                   25            168.   In response to ¶ 168 of the First Amended Complaint, the allegations contained therein
                                 A TTORNEYS




                                                                                   26 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   27 allegations contained therein.

                                                                                   28 ///
                                                                                        00139803.1                                       -17-
                                                                                            MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                         Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 18 of 39




                                                                                    1         169.    In response to ¶ 169 of the First Amended Complaint, Monterey denies the allegations

                                                                                    2 contained therein.

                                                                                    3         170.    In response to ¶ 170 of the First Amended Complaint, Monterey denies the allegations

                                                                                    4 contained therein based on lack of information or knowledge.

                                                                                    5         171.    In response to ¶ 171 of the First Amended Complaint, Monterey denies the allegations

                                                                                    6 contained therein. As to the allegations relating to California Hospitals, Monterey denies based on a

                                                                                    7 lack of knowledge or information.

                                                                                    8         172.    In response to ¶ 172 of the First Amended Complaint, Monterey denies the allegations

                                                                                    9 contained therein.

                                                                                   10         173.    In response to ¶ 173 of the First Amended Complaint, Monterey denies the allegations

                                                                                   11 contained therein.

                                                                                   12         174.    In response to ¶ 174 of the First Amended Complaint, the allegations contained therein

                                                                                   13 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   14 allegations contained therein based on a lack of knowledge or information.

                                                                                   15         175.    In response to ¶ 175 of the First Amended Complaint, the allegations contained therein

                                                                                   16 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   17 allegations contained therein based on a lack of knowledge or information.

                                                                                   18         176.    In response to ¶ 176 of the First Amended Complaint, the allegations contained therein

                                                                                   19 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   20 allegations contained therein based on a lack of knowledge or information.

                                                                                   21         177.    In response to ¶ 177 of the First Amended Complaint, the allegations contained therein

                                                                                   22 are a legal assertion to which no response is required. Monterey denies the remainder of the
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 allegations contained therein based on a lack of knowledge or information.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24         178.    In response to ¶ 178 of the First Amended Complaint, the allegations contained therein
                                 L AW
                                  AT




                                                                                   25 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                 A TTORNEYS




                                                                                   26 allegations contained therein based on a lack of knowledge or information.

                                                                                   27         179.    In response to ¶ 179 of the First Amended Complaint, the allegations contained therein

                                                                                   28 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                                                                      00139803.1                                   -18-
                                                                                         MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                         Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 19 of 39




                                                                                    1 allegations contained therein based on a lack of knowledge or information.

                                                                                    2         180.    In response to ¶ 180 of the First Amended Complaint, the allegations contained therein

                                                                                    3 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    4 allegations contained therein based on a lack of knowledge or information.

                                                                                    5         181.    In response to ¶ 181 of the First Amended Complaint, the allegations contained therein

                                                                                    6 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    7 allegations contained therein based on a lack of knowledge or information.

                                                                                    8         182.    In response to ¶ 182 of the First Amended Complaint, the allegations contained therein

                                                                                    9 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   10 allegations contained therein based on a lack of knowledge or information.

                                                                                   11         183.    In response to ¶ 183 of the First Amended Complaint, the allegations contained therein

                                                                                   12 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   13 allegations contained therein based on a lack of knowledge or information.

                                                                                   14         184.    In response to ¶ 184 of the First Amended Complaint, Monterey denies the allegations

                                                                                   15 contained therein.

                                                                                   16         185.    In response to ¶ 185 of the First Amended Complaint, Monterey denies the allegations

                                                                                   17 contained therein. As to the allegations relating to Monterey’s employees, Monterey denies based on

                                                                                   18 a lack of knowledge or information.

                                                                                   19         186.    In response to ¶ 186 of the First Amended Complaint, Monterey denies the allegations

                                                                                   20 contained therein.

                                                                                   21         187.    In response to ¶ 187 of the First Amended Complaint, the allegations contained therein

                                                                                   22 are a legal assertion to which no response is required. Monterey denies the remainder of the
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 allegations contained therein.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24         188.    In response to ¶ 188 of the First Amended Complaint, the allegations contained therein
                                 L AW
                                  AT




                                                                                   25 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                 A TTORNEYS




                                                                                   26 allegations contained therein.

                                                                                   27         189.    In response to ¶ 189 of the First Amended Complaint, the allegations contained therein

                                                                                   28 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                                                                      00139803.1                                   -19-
                                                                                         MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 20 of 39




                                                                                    1 allegations contained therein.

                                                                                    2            190.   In response to ¶ 190 of the First Amended Complaint, the allegations contained therein

                                                                                    3 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    4 allegations contained therein.

                                                                                    5            191.   In response to ¶ 191 of the First Amended Complaint, the allegations contained therein

                                                                                    6 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    7 allegations contained therein.

                                                                                    8            192.   In response to ¶ 192 of the First Amended Complaint, the allegations contained therein

                                                                                    9 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   10 allegations contained therein.

                                                                                   11            193.   In response to ¶ 193 of the First Amended Complaint, Monterey denies the allegations

                                                                                   12 contained therein.

                                                                                   13            194.   In response to ¶ 194 of the First Amended Complaint, Monterey denies the allegations

                                                                                   14 contained therein based on a lack of knowledge or information.

                                                                                   15            195.   In response to ¶ 195 of the First Amended Complaint, the allegations contained therein

                                                                                   16 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   17 allegations contained therein based on a lack of knowledge or information.

                                                                                   18            196.   In response to ¶ 196 of the First Amended Complaint, Monterey denies the allegations

                                                                                   19 contained therein based on a lack of knowledge or information.

                                                                                   20            197.   In response to ¶ 197 of the First Amended Complaint, Monterey denies the allegations

                                                                                   21 contained therein.

                                                                                   22            198.   In response to ¶ 198 of the First Amended Complaint, Monterey denies the allegations
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 contained therein based on a lack of knowledge or information.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            199.   In response to ¶ 199 of the First Amended Complaint, Monterey denies the allegations
                                 L AW
                                  AT




                                                                                   25 contained therein based on a lack of knowledge or information.
                                 A TTORNEYS




                                                                                   26            200.   In response to ¶ 200 of the First Amended Complaint, Monterey denies the allegations

                                                                                   27 contained therein based on a lack of knowledge or information.

                                                                                   28 ///
                                                                                        00139803.1                                       -20-
                                                                                            MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 21 of 39




                                                                                    1            201.   In response to ¶ 201 of the First Amended Complaint, Monterey denies the allegations

                                                                                    2 contained therein.

                                                                                    3            202.   In response to ¶ 202 of the First Amended Complaint, Monterey admits its position is

                                                                                    4 that Salinas cannot recover for any claim for which the second level appeal was denied over a year

                                                                                    5 ago. Monterey denies the remainder of the allegations contained therein.

                                                                                    6            203.   In response to ¶ 203 of the First Amended Complaint, the allegations contained therein

                                                                                    7 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    8 allegations contained therein.

                                                                                    9            204.   In response to ¶ 204 of the First Amended Complaint, Monterey denies the allegations

                                                                                   10 contained therein based on a lack of knowledge or information.

                                                                                   11            205.   In response to ¶ 205 of the First Amended Complaint, Monterey denies the allegations

                                                                                   12 contained therein based on a lack of knowledge or information.

                                                                                   13            206.   In response to ¶ 206 of the First Amended Complaint, Monterey denies the allegations

                                                                                   14 contained therein based on a lack of knowledge or information.

                                                                                   15            207.   In response to ¶ 207 of the First Amended Complaint, Monterey denies that Salinas

                                                                                   16 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.

                                                                                   17 Monterey denies the remainder of the allegations contained therein.

                                                                                   18            208.   In response to ¶ 208 of the First Amended Complaint, Monterey denies the allegations

                                                                                   19 contained therein.

                                                                                   20            209.   In response to ¶ 209 of the First Amended Complaint, as to the allegations relating to

                                                                                   21 the inpatient stay, Monterey denies based on a lack of knowledge or information. Monterey denies

                                                                                   22 the remainder of allegations contained therein.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            210.   In response to ¶ 210 of the First Amended Complaint, Monterey denies the allegations
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 contained therein.
                                 L AW
                                  AT




                                                                                   25            211.   In response to ¶ 211 of the First Amended Complaint, Monterey denies the allegations
                                 A TTORNEYS




                                                                                   26 contained therein.

                                                                                   27            212.   In response to ¶ 212 of the First Amended Complaint, Monterey denies the allegations

                                                                                   28 contained therein.
                                                                                        00139803.1                                       -21-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 22 of 39




                                                                                    1            213.   In response to ¶ 213 of the First Amended Complaint, as to the allegations relating to

                                                                                    2 Salinas’ expectations, Monterey denies based on a lack of knowledge or information. Monterey

                                                                                    3 denies the remainder of allegations contained therein.

                                                                                    4            214.   In response to ¶ 214 of the First Amended Complaint, Monterey denies the allegations

                                                                                    5 contained therein.

                                                                                    6            215.   In response to ¶ 215 of the First Amended Complaint, Monterey denies the allegations

                                                                                    7 contained therein.

                                                                                    8            216.   In response to ¶ 216 of the First Amended Complaint, Monterey denies that Salinas

                                                                                    9 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.

                                                                                   10 Monterey denies the remainder of the allegations contained therein.

                                                                                   11            217.   In response to ¶ 217 of the First Amended Complaint, as to the allegations relating to

                                                                                   12 the outpatient stay, Monterey denies based on a lack of knowledge or information. Monterey denies

                                                                                   13 the remainder of allegations contained therein.

                                                                                   14            218.   In response to ¶ 218 of the First Amended Complaint, Monterey denies the allegations

                                                                                   15 contained therein.

                                                                                   16            219.   In response to ¶ 219 of the First Amended Complaint, Monterey denies that Salinas

                                                                                   17 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.

                                                                                   18 Monterey denies the remainder of the allegations contained therein.

                                                                                   19            220.   In response to ¶ 200 of the First Amended Complaint, as to the allegations relating to

                                                                                   20 the cesarean delivery, Monterey denies based on a lack of knowledge or information. Monterey denies

                                                                                   21 the remainder of allegations contained therein.

                                                                                   22            221.   In response to ¶ 221 of the First Amended Complaint, Monterey denies the allegations
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 contained therein.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            222.   In response to ¶ 222 of the First Amended Complaint, Monterey denies that Salinas
                                 L AW
                                  AT




                                                                                   25 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.
                                 A TTORNEYS




                                                                                   26 Monterey denies the remainder of the allegations contained therein.

                                                                                   27            223.   In response to ¶ 223 of the First Amended Complaint, Monterey denies the allegations

                                                                                   28 contained therein.
                                                                                        00139803.1                                       -22-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 23 of 39




                                                                                    1            224.   In response to ¶ 224 of the First Amended Complaint, Monterey denies the allegations

                                                                                    2 contained therein.

                                                                                    3            225.   In response to ¶ 225 of the First Amended Complaint, Monterey denies that Salinas

                                                                                    4 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.

                                                                                    5 Monterey denies the remainder of the allegations contained therein.

                                                                                    6                                       FIRST CAUSE OF ACTION

                                                                                    7            226.   In response to ¶ 226 of the First Amended Complaint, Monterey incorporates its

                                                                                    8 responses to paragraphs 1 through 225 of the First Amended Complaint as if fully set forth herein.

                                                                                    9            227.   In response to ¶ 227 of the First Amended Complaint, as to the allegation of an

                                                                                   10 execution of conditions of admissions, Monterey denies the allegations contained therein based on

                                                                                   11 lack of information or knowledge. Monterey denies the remainder of the allegations contained

                                                                                   12 therein.

                                                                                   13            228.   In response to ¶ 228 of the First Amended Complaint, Monterey denies the allegations

                                                                                   14 contained therein.

                                                                                   15            229.   In response to ¶ 229 of the First Amended Complaint, Monterey denies the allegations

                                                                                   16 contained therein based on lack of information or knowledge.

                                                                                   17            230.   In response to ¶ 230 of the First Amended Complaint, Monterey denies the allegations

                                                                                   18 contained therein.

                                                                                   19            231.   In response to ¶ 231 of the First Amended Complaint, Monterey denies the allegations

                                                                                   20 contained therein.

                                                                                   21            232.   In response to ¶ 232 of the First Amended Complaint, Monterey denies the allegations

                                                                                   22 contained therein.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            233.   In response to ¶ 233 of the First Amended Complaint, Monterey denies the allegations
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 contained therein.
                                 L AW
                                  AT




                                                                                   25            234.   In response to ¶ 234 of the First Amended Complaint, the allegations contained therein
                                 A TTORNEYS




                                                                                   26 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                   27 allegations contained therein.

                                                                                   28            235.   In response to ¶ 235 of the First Amended Complaint, as to the allegation related to
                                                                                        00139803.1                                        -23-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                         Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 24 of 39




                                                                                    1 EBMS, AMPS, and CDS, Monterey denies the allegations contained therein based on lack of

                                                                                    2 information or knowledge. Monterey denies the remainder of the allegations contained therein.

                                                                                    3          236.   In response to ¶ 236 of the First Amended Complaint, the allegations contained therein

                                                                                    4 are a legal assertion to which no response is required. Monterey denies the remainder of the

                                                                                    5 allegations contained therein.

                                                                                    6          237.   In response to ¶ 237 of the First Amended Complaint, Monterey denies that Salinas is

                                                                                    7 entitled to its reasonable attorneys’ fees under ERISA. Monterey denies the remainder of the

                                                                                    8 allegations contained therein.

                                                                                    9          238.   In response to ¶ 238 of the First Amended Complaint, Monterey denies that Salinas

                                                                                   10 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.

                                                                                   11 Monterey denies the amount of Salinas’ alleged damages based on a lack of information or

                                                                                   12 knowledge. Monterey denies the remainder of the allegations contained therein.

                                                                                   13          239.   In response to ¶ 239 of the First Amended Complaint, Monterey denies that Salinas

                                                                                   14 may balance bill the patients. Monterey denies the remainder of the allegations contained therein.

                                                                                   15                                    SECOND CAUSE OF ACTION

                                                                                   16          240.   In response to ¶ 240 of the First Amended Complaint, Monterey incorporates its

                                                                                   17 responses to paragraphs 1 through 239 of the First Amended Complaint as if fully set forth herein.

                                                                                   18          241.   In response to ¶ 241 of the First Amended Complaint, as to the allegation of an

                                                                                   19 execution of conditions of admissions, Monterey denies the allegations contained therein based on

                                                                                   20 lack of information or knowledge. Monterey denies the remainder of the allegations contained

                                                                                   21 therein.

                                                                                   22          242.   In response to ¶ 242 of the First Amended Complaint, Monterey denies the allegations
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 contained therein.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24          243.   In response to ¶ 243 of the First Amended Complaint, the allegations contained therein
                                 L AW
                                  AT




                                                                                   25 are a legal assertion to which no response is required. Monterey denies the remainder of the
                                 A TTORNEYS




                                                                                   26 allegations contained therein.

                                                                                   27          244.   In response to ¶ 244 of the First Amended Complaint, Monterey denies that Salinas

                                                                                   28 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.
                                                                                      00139803.1                                       -24-
                                                                                         MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                         Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 25 of 39




                                                                                    1 Monterey denies the amount of Salinas’ alleged damages based on a lack of information or

                                                                                    2 knowledge. Monterey denies the remainder of the allegations contained therein.

                                                                                    3          245.   In response to ¶ 245 of the First Amended Complaint, Monterey denies that Salinas

                                                                                    4 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.

                                                                                    5 Monterey denies the amount of Salinas’ alleged damages based on a lack of information or

                                                                                    6 knowledge. Monterey denies the remainder of the allegations contained therein.

                                                                                    7          246.   In response to ¶ 246 of the First Amended Complaint, Monterey denies that Salinas is

                                                                                    8 entitled to its reasonable attorneys’ fees under ERISA. Monterey denies the remainder of the

                                                                                    9 allegations contained therein.

                                                                                   10                                     THIRD CAUSE OF ACTION

                                                                                   11          247.   In response to ¶ 247 of the First Amended Complaint, Monterey incorporates its

                                                                                   12 responses to paragraphs 1 through 246 of the First Amended Complaint as if fully set forth herein.

                                                                                   13          248.   In response to ¶ 248 of the First Amended Complaint, Monterey denies the allegations

                                                                                   14 contained therein.

                                                                                   15          249.   In response to ¶ 249 of the First Amended Complaint, Monterey denies the allegations

                                                                                   16 contained therein.

                                                                                   17          250.   In response to ¶ 250 of the First Amended Complaint, Monterey denies the allegations

                                                                                   18 contained therein.

                                                                                   19          251.   In response to ¶ 251 of the First Amended Complaint, Monterey denies the allegations

                                                                                   20 contained therein.

                                                                                   21          252.   In response to ¶ 252 of the First Amended Complaint, Monterey denies that Salinas

                                                                                   22 has suffered any damages. Monterey denies the remainder of the allegations contained therein.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23          253.   In response to ¶ 253 of the First Amended Complaint, the allegations contained therein
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 are a legal assertion to which no response is required.
                                 L AW
                                  AT




                                                                                   25          254.   In response to ¶ 254 of the First Amended Complaint, Monterey denies that Salinas
                                 A TTORNEYS




                                                                                   26 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.

                                                                                   27 Monterey denies the amount of Salinas’ alleged damages based on a lack of information or

                                                                                   28 knowledge. Monterey denies the remainder of the allegations contained therein.
                                                                                      00139803.1                                    -25-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 26 of 39




                                                                                    1            255.   In response to ¶ 255 of the First Amended Complaint, Monterey denies that Salinas

                                                                                    2 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.

                                                                                    3 Monterey denies the amount of Salinas’ alleged damages based on a lack of information or

                                                                                    4 knowledge. Monterey denies the remainder of the allegations contained therein.

                                                                                    5                                     FOURTH CAUSE OF ACTION

                                                                                    6            256.   In response to ¶ 256 of the First Amended Complaint, Monterey incorporates its

                                                                                    7 responses to paragraphs 1 through 255 of the First Amended Complaint as if fully set forth herein.

                                                                                    8            257.   In response to ¶ 257 of the First Amended Complaint, Monterey denies the allegations

                                                                                    9 contained therein.

                                                                                   10            258.   In response to ¶ 258 of the First Amended Complaint, Monterey denies the allegations

                                                                                   11 contained therein.

                                                                                   12            259.   In response to ¶ 259 of the First Amended Complaint, Monterey denies the allegations

                                                                                   13 contained therein.

                                                                                   14            260.   In response to ¶ 260 of the First Amended Complaint, Monterey denies that Salinas

                                                                                   15 has suffered any damages. Monterey denies the remainder of the allegations contained therein.

                                                                                   16            261.   In response to ¶ 261 of the First Amended Complaint, he allegations contained therein

                                                                                   17 are a legal assertion to which no response is required.

                                                                                   18            262.   In response to ¶ 262 of the First Amended Complaint, Monterey denies that Salinas

                                                                                   19 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.

                                                                                   20 Monterey denies the amount of Salinas’ alleged damages based on a lack of information or

                                                                                   21 knowledge. Monterey denies the remainder of the allegations contained therein.

                                                                                   22            263.   In response to ¶ 263 of the First Amended Complaint, Monterey denies that Salinas
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 has suffered any damages or is entitled to any compensation from Monterey for any alleged damages.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 Monterey denies the amount of Salinas’ alleged damages based on a lack of information or
                                 L AW
                                  AT




                                                                                   25 knowledge. Monterey denies the remainder of the allegations contained therein.
                                 A TTORNEYS




                                                                                   26                                         PRAYER FOR RELIEF

                                                                                   27            A.     Monterey denies that Salinas is entitled to judgment in any amount.

                                                                                   28            B.     Monterey denies that Salinas is entitled to judgment in any amount.
                                                                                        00139803.1                                       -26-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 27 of 39




                                                                                    1          C.      Monterey denies that Salinas is entitled to judgment in any amount.

                                                                                    2          D.      Monterey denies that Salinas is entitled to judgment in any amount.

                                                                                    3          E.      Monterey denies that Salinas is entitled to judgment in any amount.

                                                                                    4          F.      Monterey denies that Salinas is entitled to judgment in any amount.

                                                                                    5          G.      Monterey denies that Salinas is entitled to judgment in any amount.

                                                                                    6          H.      Monterey denies that Salinas is entitled to judgment in any amount.

                                                                                    7                                      AFFIRMATIVE DEFENSES

                                                                                    8          Monterey raises the following affirmative defenses to each and every claim asserted against

                                                                                    9 it and as to each of the acts and/or omissions with which Monterey is charged in the First Amended

                                                                                   10 Complaint. Monterey hereby alleges the following affirmative defenses without assuming the burden

                                                                                   11 of proof for such affirmative defenses where the burden is on Salinas by law.

                                                                                   12                                    FIRST AFFIRMATIVE DEFENSE
                                                                                                                         (Failure to State a Cause of Action)
                                                                                   13

                                                                                   14          Salinas’ First Amended Complaint, and each cause of action contained therein, fails to state
                                                                                   15 facts sufficient to constitute a cause of action.

                                                                                   16                                  SECOND AFFIRMATIVE DEFENSE
                                                                                   17                                        (Total Performance)

                                                                                   18          Monterey has fully performed each, any, and all obligations under all legal and statutory
                                                                                   19 requirements with Salinas. Monterey has complied with the federal ERISA and ACA statutes and

                                                                                   20 accompanying regulations, as well as all obligations stated in the Summary Plan Description and

                                                                                   21 Assignment of Benefits. The Summary Plan Description states maximum amounts allowable. Instead,

                                                                                   22 Salinas’ First Amended Complaint improperly seeks payment above and beyond the rates stated in
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 the Plan’s Summary Plan Description. Any payment from Monterey to Salinas above and beyond the
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 amount stated in Summary Plan Description is not permitted under the Plan and circumvents federal
                                 L AW
                                  AT




                                                                                   25 and California statutes and regulations.
                                 A TTORNEYS




                                                                                   26          Monterey’s self-funded plan is administered by a third-party that contracts with Monterey to
                                                                                   27 oversee and manage the plan, meaning the third-party reviews claims, determines what claims and/or

                                                                                   28 services are covered under the plan, and, when covered, remits payment to providers, like Salinas,
                                                                                      00139803.1                                    -27-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 28 of 39




                                                                                    1 based on the terms, conditions, and/or limitations outlined in the Plan’s Summary Plan Description.

                                                                                    2 Based on this arrangement, Monterey denies it had any statutory and/or contractual requirement to

                                                                                    3 directly reimburse Salinas for the services at issue. However, to the extent such requirements exist

                                                                                    4 and are presently unknown to Monterey, Monterey fully performed each, any, and all obligations

                                                                                    5 under all statutory and/or alleged contractual requirements with Salinas.

                                                                                    6          The Plan’s Summary Plan Description creates a contract with plan beneficiaries (here, the

                                                                                    7 patients), not providers (here, Salinas). Included in the Summary Plan Description are conditions

                                                                                    8 precedent to payment. One condition precedent requires that beneficiaries of the plan submit all

                                                                                    9 necessary medical information and documentation to, and obtain authorization for treatment from,

                                                                                   10 Monterey’s self-funded plan before the plan will pay for items, services, or supplies the member

                                                                                   11 received. Here, Salinas completed these tasks on behalf of Plan beneficiaries pursuant to an executed

                                                                                   12 assignment of benefits.

                                                                                   13          The Assignment of Benefits allows Monterey to pay the plan benefits directly to providers,

                                                                                   14 like Salinas, that otherwise would be payable to plan beneficiaries. In addition, these assignments of

                                                                                   15 benefits state that Plan beneficiaries, not Monterey or the self-funded) plan, assume responsibility for

                                                                                   16 payment of any and all monies owed to Salinas, including payment for any amounts owed in excess

                                                                                   17 of the payments Salinas received from any available health plans, insurance policies, or payment

                                                                                   18 sources. Said health plans, insurance policies, or payment sources include Monterey’s self-funded

                                                                                   19 plan. Monterey’s self- plan properly paid Salinas for the items, services, and supplies it provided in

                                                                                   20 accordance with the maximum amounts allowable under the Plans’ Summary Plan Description. This

                                                                                   21 payment was made directly to Salinas pursuant to the assignment of benefits executed. In doing so,

                                                                                   22 Monterey totally and completely performed each, any, and all obligations under the Summary Plan
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 Description. Any amounts owed in excess of the payments that Salinas received from Monterey’s
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 self-funded plan are the responsibility of Plan beneficiaries.
                                 L AW
                                  AT




                                                                                   25          Moreover, any item, service, or supply allegedly provided by Salinas to the plan beneficiaries
                                 A TTORNEYS




                                                                                   26 for which payment was denied or was allegedly underpaid was an item, service, or supply that, among

                                                                                   27 other reasons: was not a covered benefit; was not medically necessary; was not properly authorized;

                                                                                   28 included inaccurate or incorrect coding, upcoding, or unbundled charges; was an item or service not
                                                                                      00139803.1                                      -28-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 29 of 39




                                                                                    1 provided; included duplicate charges; lacked sufficient documentary support for the item or service

                                                                                    2 billed; or consisted of billed charges that were not reasonable or customary and exceeded the amount

                                                                                    3 owed under applicable law. Alternatively, Salinas failed to provide relevant medical information and

                                                                                    4 records sufficient to verify the medical necessity of the services rendered, and to validate the

                                                                                    5 provision of the items, services, and supplies included on Salinas’ bills. Providing the medical

                                                                                    6 information is a condition precedent to any obligation to pay for the services provided to the patients.

                                                                                    7                                   THIRD AFFIRMATIVE DEFENSE
                                                                                                                                  (Waiver)
                                                                                    8

                                                                                    9          Salinas, by reason of its conduct and action, waived its right, if any, to pursue the claims set
                                                                                   10 forth in the First Amended Complaint. First, Salinas’ failure to comply with the requirements of the

                                                                                   11 Plan’s Summary Plan Description, which applies to Salinas under the executed assignment of

                                                                                   12 benefits, waives Salinas’ right to recover on the disputed claims. For example, Salinas’ failure to

                                                                                   13 obtain proper authorization or approval for services Salinas provided to Plan beneficiaries, as required

                                                                                   14 by the Plan’s Summary Plan Description, waives Salinas’ right to recover any alleged non-payment

                                                                                   15 or underpayment for such care. Salinas’ failure to provide relevant medical information and records

                                                                                   16 sufficient for Monterey’s self-funded plan to verify the medical necessity of the services at issue, and

                                                                                   17 validate the provision of the items, services, and supplies included on Salinas’ bills, also waives any

                                                                                   18 right Salinas may have to payment under the Plan’s Summary Plan Description.

                                                                                   19          Second, Salinas’ failure to comply with any applicable obligations regarding the timely filing
                                                                                   20 of claims and appeals, or submission of complete and accurate claims under state and/or federal law,

                                                                                   21 waives Salinas’ right to recover on the disputed claims. Third, if the Plan beneficiaries were covered

                                                                                   22 under products that required Plan beneficiaries to obtain services from specific providers, and Salinas
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 treated Plan beneficiaries knowing it was not a qualifying provider, then Salinas further waived its
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 right to seek payment for the services it claims were provided to Plan beneficiaries.
                                 L AW
                                  AT




                                                                                   25                                  FOURTH AFFIRMATIVE DEFENSE
                                 A TTORNEYS




                                                                                   26                                           (Estoppel)

                                                                                   27          Salinas is estopped by its conduct and actions from asserting the claims set forth in the First
                                                                                   28 Amended Complaint because it failed to comply with the requirements of the Plan’s Summary Plan
                                                                                      00139803.1                                   -29-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 30 of 39




                                                                                    1 Description. In particular, pursuant to Monterey’s self-funded plan, which applies to Salinas under

                                                                                    2 the executed assignment of benefits, Salinas failed to obtain proper authorization or approval from

                                                                                    3 the plan for treatment. Said conduct estops Salinas from recovering on its claims for non-payment or

                                                                                    4 underpayment for such care under the Plan’s Summary Plan Description. Although required by the

                                                                                    5 Plan’s Summary Plan Description, Salinas also failed to provide medical information and records

                                                                                    6 sufficient for Monterey’s self-funded plan to validate the medical necessity of the care provided, or

                                                                                    7 to provide medical information and records in a timely manner, which again estops Salinas from

                                                                                    8 asserting the claims set forth in its First Amended Complaint. Finally, if Plan beneficiaries were

                                                                                    9 covered under products that required Plan beneficiaries to obtain services from specific providers,

                                                                                   10 and Salinas treated Plan beneficiaries knowing it was not a qualifying provider, this conduct further

                                                                                   11 estops Salinas from seeking payment from Monterey for the services it claims were provided to Plan

                                                                                   12 beneficiaries.

                                                                                   13                                   FIFTH AFFIRMATIVE DEFENSE
                                                                                                                     (Statute of Limitations/Limitations Period)
                                                                                   14

                                                                                   15          The First Amended Complaint, each allegation it alleges, and all individual claims supporting
                                                                                   16 the calculation of damages are barred by the applicable statutes of limitation including, but not limited

                                                                                   17 to, Section 502(a)(1)(B), 29 U.S.C. section 1132(a)(1)(B), as well as California Code of Civil

                                                                                   18 Procedure sections 337, 338, 339, and/or 343. Salinas’ claims are barred by the applicable period of

                                                                                   19 limitations contained in state and federal law governing the timely submission of claims and appeals.

                                                                                   20 Salinas is barred from seeking payment on those claims and appeals that were not timely submitted

                                                                                   21 to Monterey for payment.

                                                                                   22          The First Amended Complaint, each allegation it alleges, and all individual claims supporting
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 the calculation of damages are barred by the applicable limitations period established by the Plan and
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 stated in the Summary Plan Description. Salinas’ claims are barred by the applicable limitations
                                 L AW
                                  AT




                                                                                   25 period contained in Summary Plan Description governing the timely submission of claims, appeals
                                 A TTORNEYS




                                                                                   26 as well as instituting legal action seeking payment of benefits, including the provision which states

                                                                                   27 that: “A legal action to obtain benefits must be commenced within one (1) year of the date of the

                                                                                   28 Notice of Determination on the final level of internal or external review, whichever is applicable.”
                                                                                      00139803.1                                      -30-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 31 of 39




                                                                                    1 Salinas is barred from seeking payment on those claims submitted not in compliance with the Plan’s

                                                                                    2 Limitations Periods.

                                                                                    3                                   SIXTH AFFIRMATIVE DEFENSE
                                                                                                                                  (Laches)
                                                                                    4

                                                                                    5          The First Amended Complaint, and each allegation it alleges, as well as the individually
                                                                                    6 disputed claims which are the basis for Salinas’ alleged damages, are barred by the doctrine of laches.

                                                                                    7 Salinas failed to submit and/or appeal any non-payment or alleged underpayment on the disputed

                                                                                    8 claims in a timely manner resulting in prejudice to Monterey. Salinas failed to timely submit clean

                                                                                    9 claims consistent with applicable state and federal requirements also resulting in prejudice to

                                                                                   10 Monterey.

                                                                                   11                                 SEVENTH AFFIRMATIVE DEFENSE
                                                                                   12                                           (Set-Off)

                                                                                   13          Salinas is not entitled to the relief requested in its Complaint because any amounts to which
                                                                                   14 Salinas may otherwise be entitled are properly set-off against amounts owing from Salinas to

                                                                                   15 Monterey. As such, Monterey asserts its right to set-off any damages recovered by Salinas against

                                                                                   16 overpayments inadvertently paid by Monterey on both disputed claims contained in Salinas’ First

                                                                                   17 Amended Complaint, as well as other claims for services rendered. These overpayments include

                                                                                   18 payments made by Monterey on items, services, or supplies that, among other reasons: were not

                                                                                   19 medically necessary; were not properly authorized; were not covered under the patient’s benefit plan;

                                                                                   20 and/or included inaccurate or incorrect coding, upcoding, unbundled charges, mistaken charges,

                                                                                   21 services or supplies not provided, duplicate charges, or insufficient documentary support for the item,

                                                                                   22 service, or supply billed.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                                  EIGHTH AFFIRMATIVE DEFENSE
                                              621 C AP ITOL M ALL | S UI TE 2500




                                                                                                                              (Unclean Hands)
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW
                                  AT




                                                                                   25          The First Amended Complaint, each allegation it alleges, and all separate, disputed claims
                                 A TTORNEYS




                                                                                   26 included therein are barred by Salinas’ unclean hands. Salinas knowingly executed a scheme or

                                                                                   27 artifice to defraud Monterey by billing for items, services, and supplies that were not authorized, not

                                                                                   28 medically necessary, not covered under the patient’s benefit package, or not provided to a Plan
                                                                                      00139803.1                                   -31-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 32 of 39




                                                                                    1 beneficiary.

                                                                                    2                                    NINTH AFFIRMATIVE DEFENSE
                                                                                                                             (No Statutory Violations)
                                                                                    3

                                                                                    4            To the extent Salinas asserts its claim premised on Monterey’s alleged failure to comply with
                                                                                    5 obligations created by statute, Monterey complied with all statutory and regulatory obligations

                                                                                    6 required of self-funded benefit plans under applicable state and federal law. To the extent Salinas

                                                                                    7 alleges non-compliance with either the ERISA and the ACA requiring Monterey to reimburse Salinas

                                                                                    8 for services and care provided to Plan beneficiaries covered under the self-funded plan, Monterey has

                                                                                    9 fully complied with these provisions.

                                                                                   10                                    TENTH AFFIRMATIVE DEFENSE
                                                                                   11                                      (Misrepresentations and Deceit)

                                                                                   12            Salinas is not entitled to the relief requested in its First Amended Complaint because any
                                                                                   13 obligations of Monterey to Salinas have been excused by acts of misrepresentation and deceit

                                                                                   14 practiced by Salinas on Monterey. Monterey incorporates by reference all facts, allegations,

                                                                                   15 comments, and statements alleged in its eighth affirmative defense.

                                                                                   16                                 ELEVENTH AFFIRMATIVE DEFENSE
                                                                                   17                                       (Unreasonable Charges)

                                                                                   18            Salinas cannot recover its billed charges from Monterey because the billed charges are neither
                                                                                   19 reasonable nor customary. Salinas’s billed charges are greater than what a reasonable buyer would

                                                                                   20 pay a reasonable seller in an arms-length negotiation. Rather, Salinas is only entitled to maximum

                                                                                   21 amounts allowable as stated in the Summary Plan Description. As such, charges in excess of the

                                                                                   22 maximum amounts allowable are not covered under the Plan.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23            Moreover, Salinas’ billed charges for the items, services, or supplies billed to Monterey have
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24 no rational relationship to the actual costs for those specific items, services, or supplies provided to
                                 L AW
                                  AT




                                                                                   25 the patients. Salinas’ billed charges are much greater than the costs of the healthcare services provided
                                 A TTORNEYS




                                                                                   26 by an efficient provider treating similar patients. Thus, Salinas’ billed charges cannot be charged to

                                                                                   27 Monterey’s self-funded plan as a matter of law.

                                                                                   28            Finally, Monterey never agreed to pay Salinas for the items, services, or supplies provided to
                                                                                        00139803.1                                      -32-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 33 of 39




                                                                                    1 the patients at Salinas’ billed charge rates. Rather, the Plan’s Summary Plan Description state that the

                                                                                    2 Plan does not cover “[t]he part of an expense for care and treatment of an Injury or Sickness that is

                                                                                    3 in excess of the Allowable Charge.” Here, Salinas’s billed charges exceeded allowable charges under

                                                                                    4 the Summary Plan Description. Therefore, Salinas is not entitled to reimbursement for services it

                                                                                    5 rendered to Plan beneficiaries to the extent Salinas’ billed charges exceed the Summary Plan

                                                                                    6 Description’s allowable charge rates.

                                                                                    7                                 TWELFTH AFFIRMATIVE DEFENSE
                                                                                                                            (Unjust Enrichment)
                                                                                    8

                                                                                    9          Salinas’ claims are barred, in whole or in part, because any such recovery would be a windfall
                                                                                   10 resulting in the unjust enrichment to Salinas. Salinas is only entitled to maximum amounts allowable

                                                                                   11 for items, services, or supplies that were authorized, medically necessary, and provided to Plan

                                                                                   12 beneficiaries as stated in the Summary Plan Description. Furthermore, Salinas seeks gross billed

                                                                                   13 charges without considering that Monterey’s payment was the total amount owed because the

                                                                                   14 payment equaled the maximum amounts allowable for the applicable items, services, or supplies

                                                                                   15 provided to the patients as stated in the Summary Plan Description.

                                                                                   16                               THIRTEENTH AFFIRMATIVE DEFENSE
                                                                                   17                                       (Lack of Standing)

                                                                                   18          The First Amended Complaint, and each cause of action it alleges, fails because Salinas lacks
                                                                                   19 standing to assert these claims against Monterey. Specifically, Salinas lacks standing to sue Monterey

                                                                                   20 because Salinas obtained assignment of benefits from Plan beneficiaries which entitle Salinas to the

                                                                                   21 payment of benefits and does not grant Salinas any other benefits, rights or responsibilities that are

                                                                                   22 otherwise possessed by the Plan beneficiaries.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                              FOURTEENTH AFFIRMATIVE DEFENSE
                                              621 C AP ITOL M ALL | S UI TE 2500




                                                                                                                   (Failure to Exhaust Administrative Remedies)
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW
                                  AT




                                                                                   25          Salinas’ claims are barred, in whole or in part, to the extent Salinas failed to exhaust any
                                 A TTORNEYS




                                                                                   26 available administrative remedies before pursuing this action. Under Monterey’s self-funded plan,

                                                                                   27 which applies to Salinas under the executed assignment of benefits, “[b]efore filing a lawsuit, the

                                                                                   28 Claimant [Salinas] must exhaust all available levels of review . . . , unless an exception under
                                                                                      00139803.1                                    -33-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 34 of 39




                                                                                    1 applicable law applies.” Here, Salinas has no available “exception under applicable law.” As a result,

                                                                                    2 Salinas’ claims are barred, in whole or in part, because Salinas failed to exhaust the administrative

                                                                                    3 remedies provided by Monterey’s self-funded plan as stated in the Summary Plan Description.

                                                                                    4                                FIFTEENTH AFFIRMATIVE DEFENSE
                                                                                                                           (Exclusions & Limitations)
                                                                                    5

                                                                                    6          Salinas’ claims are barred, in whole or in part, by the terms, definitions, exclusions, and
                                                                                    7 limitations of Monterey’s self-funded plan contained in the Summary Plan Description, which applies

                                                                                    8 to Salinas under the executed assignment of benefits. Benefits available under the plan “are subject

                                                                                    9 to the limitations” of the Summary Plan Description. These limitations include, but are not limited

                                                                                   10 to, “the Plan Administrator’s determination that: care and treatment is Medically Necessary; [and]

                                                                                   11 that charges are reasonable and customary,” meaning the charges qualify as “allowable charges” as

                                                                                   12 defined by the Summary Plan Description. The Summary Plan Description’s exclusions further state

                                                                                   13 that the plan does not cover “[t]he part of an expense for care and treatment of an Injury or Sickness

                                                                                   14 that is in excess of the Allowable Charge.” Salinas’ billed charges exceeded the Summary Plan

                                                                                   15 Description’s definition of allowable charges and reimbursement maximums. Therefore, Salinas is

                                                                                   16 not entitled to payment of benefits it the extent Salinas seeks amounts in excess of the Plan’s benefits.

                                                                                   17                                SIXTEENTH AFFIRMATIVE DEFENSE
                                                                                   18                                     (Other Responsible Payors)

                                                                                   19          To the extent other health coverage was available to Plan beneficiaries pursuant to other health
                                                                                   20 plans or insurance policies, whether made part of the present action or not, doctrines of equity and

                                                                                   21 the specific terms of the alleged issued health plans or insurance policies reduce or eliminate any

                                                                                   22 obligation allegedly owing to Salinas by Monterey.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                             SEVENTEENTH AFFIRMATIVE DEFENSE
                                              621 C AP ITOL M ALL | S UI TE 2500




                                                                                                                (Failure to Join a Necessary or Indispensable Party)
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW
                                  AT




                                                                                   25          The First Amended Complaint fails to name the independent administrator of Monterey’s self-
                                 A TTORNEYS




                                                                                   26 funded plan as defendants. Such parties include, but are not limited to, those individuals or entities

                                                                                   27 responsible for confirming a patient’s membership in Monterey’s self-funded plan, reviewing claims

                                                                                   28 for services submitted to the plan, and/or the approval or denial of said claims. Salinas’ failure to
                                                                                      00139803.1                                      -34-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 35 of 39




                                                                                    1 name or join one or more indispensable parties to this action prevents the court from providing Salinas

                                                                                    2 with complete relief. Additionally, failure to name or join an indispensable party or parties impairs

                                                                                    3 or impedes the ability of those parties to protect any interest they may have in this litigation and

                                                                                    4 leaves Monterey at substantial risk of incurring double or otherwise inconsistent obligations.

                                                                                    5                              EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                                                             (Recovery from Other Parties/Contribution/Improper Party)
                                                                                    6

                                                                                    7            Monterey alleges the amounts, if any, potentially and allegedly recoverable directly from
                                                                                    8 Monterey must be reduced or off-set by recoveries Salinas already obtained from other sources. These

                                                                                    9 sources include, but not limited to, Salinas’ patients, responsible third party tortfeasors, automotive

                                                                                   10 or workers’ compensation insurance policies, and any other health policies or plans. Salinas is not

                                                                                   11 entitled to the relief requested in its First Amended Complaint because Salinas has brought suit

                                                                                   12 against the wrong responsible party for any damages and/or loss, if any, as alleged in the First

                                                                                   13 Amended Complaint. Should Salinas recover any damages from Monterey, Monterey is entitled to

                                                                                   14 contribution and/or indemnification, in whole or in part, from other persons or entities whose fault

                                                                                   15 legally contributed to Salinas’ alleges damages or loss, if any.

                                                                                   16                                NINETEENTH AFFIRMATIVE DEFENSE
                                                                                   17                                        (Failure to Mitigate)

                                                                                   18            Salinas is not entitled to the relief requested in its First Amended Complaint because Salinas
                                                                                   19 has failed to mitigate any damages and/or loss, if any, as alleged in the First Amended Complaint.

                                                                                   20 Salinas’ failure to mitigate damages, includes but is not limited to: failing to obtain authorization for

                                                                                   21 the items, services, or supplies; failing to submit complete and timely claims consistent with both

                                                                                   22 state and federal statutory and regulatory requirements; and providing the patients with items,
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 services, or supplies that were not medically necessary and/or not consistent with industry standards.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW




                                                                                                                      TWENTIETH AFFIRMATIVE DEFENSE
                                  AT




                                                                                   25                                      (Mistake of Fact or Law)
                                 A TTORNEYS




                                                                                   26            The First Amended Complaint, and each cause of action therein, is barred, in whole or in part,
                                                                                   27 by mistake of fact and law.

                                                                                   28 ///
                                                                                        00139803.1                                        -35-
                                                                                            MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 36 of 39




                                                                                    1                              TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                                                                                                (Consent)
                                                                                    2

                                                                                    3          Salinas, by reason of its knowledge, statements and conduct, consented to all of the acts or

                                                                                    4 omissions, if any, on the party of Monterey. The First Amended Complaint, and each cause of action

                                                                                    5 therein, is barred, in whole or in part, by Salinas’ consent.

                                                                                    6                             TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                                                                                             (Uncertainty)
                                                                                    7

                                                                                    8          Salinas is not entitled to the relief requested in the First Amended Complaint because the First

                                                                                    9 Amended Complaint is uncertain. Salinas sets forth factual inconsistent, uncertain and insufficient

                                                                                   10 facts that fail to constitute a cause of action.

                                                                                   11                             TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                                                                                    (Preemption under ERISA section 514(a))
                                                                                   12

                                                                                   13          Salinas’ claims are preempted by federal law, specifically, the Employee Retirement Income
                                                                                   14 Security Act of 1974 (“ERISA”) section 514(a). Under ERISA section 514(a), if a plaintiff’s claims

                                                                                   15 relate to an employee benefit plan, as defined by ERISA section 1003(a) but not exempt under section

                                                                                   16 1003(b), ERISA preempts all laws that relate to that employee benefit plan. (29 USC § 1144(a).)

                                                                                   17 Monterey provides a self-funded plan to its employees that meets the requirements of ERISA section

                                                                                   18 1003(a) and is not exempt under section 1003(b). Accordingly, laws that relate to this plan are

                                                                                   19 preempted by ERISA. Salinas’s First Amended Complaint asserts claims under ACA and California

                                                                                   20 law that relate to Monterey’s ERISA benefit plan. Under ERISA section 514(a), the ACA and

                                                                                   21 California law claims Salinas believes exist against Monterey that relate to Monterey’s ERISA benefit

                                                                                   22 plan are preempted by ERISA.
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                              TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                              621 C AP ITOL M ALL | S UI TE 2500




                                                                                                                    (Preemption under ERISA section 502(a))
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW
                                  AT




                                                                                   25          ERISA section 502(a) establishes which parties have standing to initiate civil actions against
                                 A TTORNEYS




                                                                                   26 ERISA employee benefit plans and enumerates the specific civil remedies available to recover

                                                                                   27 benefits from those plans. (29 USC § 1132(a).) The civil remedies set forth in ERISA section 502(a)

                                                                                   28 provide the exclusive means for a plan participant or beneficiary to recover benefits from an ERISA
                                                                                      00139803.1                                      -36-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                            Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 37 of 39




                                                                                    1 employee benefit plan. If a plan participant or beneficiary has a claim under ERISA section 502(a)

                                                                                    2 against an ERISA employee benefit plan, that party’s claims are preempted. Instead, the plan

                                                                                    3 participant or beneficiary must seek recovery from the ERISA employee benefit plan under a cause

                                                                                    4 of action provided in ERISA section 502(a).

                                                                                    5            Monterey provides a self-funded plan that qualifies as an ERISA benefit plan. Because

                                                                                    6 Monterey’s self-funded plan is a qualifying ERISA employee benefit plan, ERISA section 514(a)

                                                                                    7 provides that any claims Salinas believes exist regarding that plan are preempted by ERISA. (29 USC

                                                                                    8 § 1144(a).) If Salinas seeks damages related to Monterey Peninsula’s ERISA employee plan, it must

                                                                                    9 do so under an ERISA section 502(a) cause of action. Salinas’ First Amended Complaint asserts

                                                                                   10 claims against Monterey Peninsula under the ACA and California law. These claims are not available

                                                                                   11 under ERISA section 502(a). Accordingly, Salinas’ ACA and California law claims against Monterey

                                                                                   12 related to Monterey’s ERISA benefit plan are barred since they are preempted by ERISA.

                                                                                   13                              TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                                                                                        (Other Affirmative Defenses)
                                                                                   14

                                                                                   15            Monterey presently has insufficient knowledge or information upon which to form a belief as
                                                                                   16 to whether it may have additional affirmative defenses. Monterey reserves the right to assert and rely

                                                                                   17 on any additional affirmative defenses that may become available or apparent during discovery and/or

                                                                                   18 trial.

                                                                                   19            WHEREFORE, Monterey prays as follows:
                                                                                   20            1.     For a judgment whereby Salinas takes nothing against Monterey, and that Salinas be
                                                                                   21 granted no relief by reason of its First Amended Complaint on file herein;

                                                                                   22            2.     For judgment in favor of Monterey on each of the causes of action stated in Salinas’
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23 First Amended Complaint;
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24            3.     For attorney’s fees incurred in defense of Salinas’s First Amended Complaint;
                                 L AW
                                  AT




                                                                                   25            4.     For costs of suit incurred herein, according to proof; and
                                 A TTORNEYS




                                                                                   26            5.     For such other and further relief as the Court may deem just and proper in the
                                                                                   27 circumstances.

                                                                                   28 ///
                                                                                        00139803.1                                        -37-
                                                                                            MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 38 of 39




                                                                                    1 DATED: December 13, 2018              KENNADAY LEAVITT OWENSBY PC

                                                                                    2

                                                                                    3                                       By: _________________________________
                                                                                                                                            CURTIS S. LEAVITT
                                                                                    4                                                       LANCE M. MARTIN
                                                                                    5                                                      Attorneys for Defendants
                                                                                                                                          MONTEREY PENINSULA
                                                                                    6                                                HORTICULTURE, INC. dba ROCKET
                                                                                                                                     FARMS; and MONTEREY PENINSILA
                                                                                    7                                               HORTICULTURE / STEVEN ROBERTS
                                                                                                                                   ORIGINAL DESSERTS, LLC, EMPLOYEE
                                                                                    8
                                                                                                                                               BENEFIT PLAN
                                                                                    9

                                                                                   10

                                                                                   11

                                                                                   12

                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW
                                  AT




                                                                                   25
                                 A TTORNEYS




                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        00139803.1                            -38-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
                                                                                          Case 5:17-cv-07076-VKD Document 45 Filed 12/13/18 Page 39 of 39




                                                                                    1                                          PROOF OF SERVICE
                                                                                    2         At the time of service, I was over 18 years of age and not a party to this action. I am employed
                                                                                      in the County   of Sacramento, State of California. My business address is 621 Capitol Mall, Suite
                                                                                    3
                                                                                      2500, Sacramento, CA 95814.
                                                                                    4
                                                                                              On December 13, 2018, I served true copies of the following document(s) described as
                                                                                    5 MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST
                                                                                      AMENDED COMPLAINT on the interested parties in this action as follows:
                                                                                    6
                                                                                      Eric D. Chan
                                                                                    7 HOOPER, LUNDY & BOOKMAN, P.C.

                                                                                    8 1875 Century Park East, Suite 1600
                                                                                      Los Angeles, California 90067
                                                                                    9 echan@health-law.com

                                                                                   10 cc: Griselda Rodriguez (grodriguez@health-law.com)

                                                                                   11
                                                                                        [x]      BY EMAIL: I caused such documents to be served via electronic mail transmittal to the
                                                                                   12
                                                                                                 offices of the email addresses herein described.
                                                                                   13
                                                                                        []       BY MAIL: I enclosed the document(s) in a sealed envelope addressed to the persons at the
                                                                                   14            addresses listed herein and placed the envelope for collection and mailing, following our
                                                                                                 ordinary business practices. I am readily familiar with Kennaday Leavitt Owensby PC’s
                                                                                   15            practice for collecting and processing mail. On the same day that the correspondence is
                                                                                                 placed for collection and mailing, it is deposited in the ordinary course of business with the
                                                                                   16            United States Postal Service, in a sealed envelope with postage fully prepaid.
                                                                                   17           I declare that I am employed in the office of a member of the bar of this Court at whose
                                                                                        direction the service was made. Executed on December 13, 2018, at Sacramento, California.
                                                                                   18

                                                                                   19

                                                                                   20
                                                                                                                                                              Erin Harris

                                                                                   21

                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW
                                  AT




                                                                                   25
                                 A TTORNEYS




                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        00139803.1                                        -39-
                                                                                          MONTEREY PENINSULA HORTICULTURE’S ANSWER TO SALINAS’ FIRST AMENDED COMPLAINT
